UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6843



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MICHAEL EDWARD MILLS,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-93-132; CA-05-256)


Submitted:   August 18, 2005                 Decided:   August 26, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Edward Mills, Appellant Pro Se.        N. George Metcalf,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Edward Mills seeks to appeal the district court’s

order denying relief on his motion filed pursuant to Fed. R. Civ.

P. 60(b), seeking reconsideration of the denial of his 28 U.S.C.

§ 2255 (2000) motion.      Because Mills’ motion did not assert a

defect in the collateral review process itself, but rather reargued

the merits of his § 2255 motion based on new case law, the motion

was properly characterized a successive § 2255 motion under our

decision in United States v. Winestock, 340 F.3d 200, 207 (4th Cir.

2003).   To appeal an order denying a Rule 60(b) motion in a habeas

action, Mills must establish entitlement to a certificate of

appealability.   See Reid v. Angelone, 369 F.3d 363, 368 (4th Cir.

2004).

           A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”             28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable   jurists      would   find    that   his

constitutional   claims   are   debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Mills has not made the requisite showing.




                                 - 2 -
Accordingly, we deny a certificate of appealability and dismiss the

appeal.

            To the extent that Mills’ notice of appeal and informal

brief could be construed as a motion for authorization to file a

successive   §   2255    motion,      we   deny   such   authorization.       See

Winestock, 340 F.3d at 208. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court    and    argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 3 -